Citation Nr: 0815914	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-21 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946, and from October 1948 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In December 2004, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  Also in December 2004, the Board granted a 
motion to advance this case on the docket.  38 C.F.R. 
§ 20.900(c) (2007). 

In a decision dated in January 2005, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2005 joint 
motion to the Court, the parties requested that the Board 
decision be vacated and remanded, insofar as it denied 
service connection for retinitis pigmentosa; a July 2005 
Court order granted the joint motion.  The case was remanded 
for additional development in March 2006 and again in March 
2007.  


FINDING OF FACT

Retinitis pigmentosa was not symptomatic or manifested before 
service, or during service; the disease initially became 
symptomatic after service, and was not caused or affected by 
the veteran's periods of active duty.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa was not incurred in or 
aggravated by in his active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). The Board may favor the opinion 
of one competent medical expert over that of another, if an 
adequate statement of reasons or bases is furnished. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, this reduced 
evidentiary burden relates only to the issue of service 
incurrence, and not to whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service; those two questions require medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

The record establishes that during his first period of active 
duty, the veteran was issued glasses in January 1945.  At 
that time, his uncorrected visual acuity was 20/100 on the 
right and 20/50 on the left, and he was given glasses.  When 
examined at separation, in July 1946, his uncorrected visual 
acuity was evaluated as 20/40 bilaterally.  The veteran's 
October 1948 induction examination for his second period of 
active duty reveals his uncorrected visual acuity measured 
20/50 bilaterally.  In February 1952, he presented with 
complaints of "difficulty seeing" and expressed his desire 
for glasses.  No further notation was made.  At separation in 
June 1952, the veteran's visual acuity measured 20/20 
bilaterally.  No diagnosis of retinitis pigmentosa appears in 
the service medical records.

After service, a November 1954 hospitalization in 
Presbyterian-University Hospital noted a diagnosis of 
retinitis pigmentosa.  At that time, the veteran was admitted 
and treated for seizures, but retinitis pigmentosa with 
tunnel vision was noted on the summary.  The condition was 
not treated during the hospitalization.  Retinitis pigmentosa 
was similarly noted but not treated during a subsequent 
hospitalization in that facility nearly 10 years later, in 
March 1964.  

During a VA hospitalization for unrelated treatment in 
December 1965, it was noted that the chart showed that 
retinitis pigmentosa had been diagnosed.  The veteran said he 
had been told in the past that he had about ten years of good 
vision left, and he said that he had night blindness and 
photophobia.  Examination of the eyes showed a very pale 
retina, with pigmentation around the disc and scattered 
through the rest of the fundus.  Vessels appeared narrowed, 
and visual fields suggested tunnel vision.  The diagnosis was 
retinitis pigmentosa.  Subsequent records show that the 
veteran's retinitis pigmentosa progressed over the years to 
where he was legally blind by 1990.  Currently he is blind in 
both eyes.

In connection with the current appeal, the veteran obtained 
an opinion from C. Balouris, M.D., in December 2005, and the 
VA obtained a VA examination in August 2006, with a 
supplemental report in July 2007.  The findings and 
conclusions of the two doctors are largely consistent; 
indeed, the VA examiner said he agreed with Dr. Balouris's 
findings.  In sum, the doctors concluded that retinitis 
pigmentosa was "present" before service, but not manifested 
to a noticeable degree.  They noted that it was common to 
have normal vision until the teens or early twenties.  They 
both agreed that while the normal progress of the disease 
would be to increase in severity during the time the veteran 
was in service, there was no indication that anything in the 
military had caused a worsening beyond the normal progress of 
the disease.  Both acknowledged that poor night vision was a 
characteristic of retinitis pigmentosa.  

The VA examiner also concluded, based on review of the 
service medical records, that there were no signs and 
symptoms shown in service, including in January 1945 and 
February 1952, as well as on other physical examinations 
including of the eyes, which represented manifestations of 
retinitis pigmentosa.  The examiner also concluded, in 
essence, that the examination reports in service were not 
detailed enough for him to answer whether or not the 
examinations would have detected evidence of retinitis 
pigmentosa, if it was manifest at that time.  He also stated 
that it was his medical opinion that the reported visuals 
difficulties, especially with night vision, would be 
consistent with retinitis pigmentosa, and more likely than 
not reflective of manifestations of retinitis pigmentosa.  

There is no entrance examination of record pertaining to the 
veteran's first period of service, during World War II.  
However, Dr. Balouris stated that a general medical 
evaluation such as would be conducted on entrance would not 
have disclosed retinitis pigmentosa.  Thus, the Board finds 
that retinitis pigmentosa was not noted on entry, and the 
presumption of soundness applies.  As noted above, in order 
to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, 
that the disorder at issue both pre-existed service, and was 
not aggravated by service.  

According to Precedent Opinions of the VA Office of General 
Counsel, service connection may be granted for congenital or 
hereditary diseases, such as retinitis pigmentosa, if 
initially manifested in or aggravated by service.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  In particular, a hereditary disease does 
not always rebut the presumption of soundness, and, thus, 
retinitis pigmentosa and most other diseases of hereditary 
origin can be incurred in service.  VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  According to this opinion, such diseases 
"can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty."  Id.  The opinion went on to explain that "Only when 
symptomatology and/or pathology exist can he or she be said 
to have developed the disease."  Id.  "In this context we 
use the term "pathology" in the sense of an active disease 
process, not just a mere predisposition to develop a disease, 
which process may or may not precede symptomatology."  Id.  

Both doctors who provided opinions in connection with this 
appeal concluded that retinitis pigmentosa was "present" 
before service, but not manifested to a noticeable degree.  
They both observed that normal vision until the teens or 
early twenties was typical of the disease.  Thus, these 
reports, which conclude that the disease was present prior to 
service, but not symptomatic, do not rebut the presumption of 
soundness on entry.  Neither opinion identifies any 
symptomatology or pathology present prior to service, nor 
does the evidence otherwise indicate pre-existence, other 
than by the fact that the disease is hereditary.  Inasmuch as 
that, alone, is not sufficient to establish pre-existence, 
the Board finds that the presumption of soundness has not 
been rebutted.  

Therefore, the question becomes whether retinitis pigmentosa 
was manifested during service.  Dr. Balrousi concluded that 
the veteran experienced symptoms of retinitis pigmentosa, 
primarily night blindness, in service.  The VA examiner 
agreed that the reported visual difficulties, especially with 
night vision, would be consistent with retinitis pigmentosa, 
and more likely than not reflective of manifestations of 
retinitis pigmentosa.  However, the VA examiner also 
specifically found that the symptoms reported in the service 
medical records, January 1945 and February 1952, as well as 
on other physical examinations of the eyes, did not represent 
manifestations of retinitis pigmentosa.  Thus, symptoms of 
retinitis pigmentosa, including night blindness, were not 
objectively documented at the time the veteran was in 
service.  Since both doctors agree that a characteristic 
early symptom is night blindness, and that if night blindness 
was present in service, it would have more likely than not 
represented a manifestation of retinitis pigmentosa, the 
evidence of record alleging night blindness in service must 
be evaluated.  

In evaluating the evidence in favor of night blindness in 
service, the veteran currently contends that he suffered from 
night blindness during night patrols while in the infantry in 
service.  At his hearing before the undersigned, he testified 
that during combat operations right after the Battle of the 
Bulge, he suffered from night blindness.  He stated that he 
was so blind that he was hospitalized for evaluation.  In the 
prior decision, the Board found that combat exposure was 
established, and, thus, there is a relaxed standard of proof 
whereby VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§ 1154(b).  However, this period of combat service was 
relatively brief.  In this regard, the veteran did not arrive 
in the European Theater of Operations before April 3, 1945.  
Public information from the U. S. military shows that Germany 
unconditionally surrendered on May 7, 1945.  This does not 
mean that all hostilities immediately ceased as of that day, 
as is recognized by the statutory duration of World War II 
which extends to December 31, 1946.  See 38 U.S.C.A. 
§ 101(8).  Nevertheless, it is not evidence in corroboration 
of the veteran's participation in combat after that date.

The Board's prior finding that the veteran engaged in combat 
was based on his Enlisted Record and Report of Separation for 
his first period of service, which showed that his military 
occupational specialty during World War II was rifleman, and 
that he was in receipt of the Army of Occupation medal for 
the Rhineland campaign.  However, the Rhineland campaign, 
according to information provided for the public by the U.S. 
military, ended in late March 1945, before the veteran 
arrived in Europe.  Similarly, the Battle of the Bulge ended 
in late January 1945.  While the Board finds that the 
aftermath of the Rhineland campaign, which was sufficient to 
have entitled him to a medal for the campaign, demonstrated 
combat until the surrender by Germany, there is no evidence 
corroborating that the veteran engaged in combat with the 
enemy after May 7, 1945.  Thus, the Board finds that the 
presumption of combat has not been shown to extend past May 
7, 1945.  

Moreover, the Board finds that the veteran's current account 
as to his symptoms and treatment at that time is inconsistent 
with his own earlier statements, and/or other evidence of 
record, and, hence, not credible.  In June 1988, he said he 
had been hospitalized during 1945 for unknown reasons, while 
in his 2004 hearing, he stated that it was due to his night 
blindness.  A June 1945 reference to that hospitalization in 
the service medical records, from June 8-11, 1945, indicates 
that the diagnosis was acute catarrhal nasopharyngitis.  
Besides being outside of the established period of combat, 
this, along with the absence of any indication of night 
blindness or other symptoms of retinitis pigmentosa for the 
next 9 years, including during the remainder of his active 
duty, is clear and convincing evidence against his assertion 
of night blindness during combat.  

As noted, there is no contemporaneous indication of night 
blindness during service.  After service, the contemporaneous 
evidence does not show that the veteran reported having had 
night blindness in service for many years after service.  In 
1954, when the first diagnosis is of record, no symptom 
except "tunnel vision" was reported.  After that, the next 
mention of retinitis pigmentosa was 10 years later, in March 
1964.  At that time, the veteran was being worked up 
following a concussion.  He reported blurred vision, and it 
was reported that no organic cause for that symptom was 
found, although a diagnosis of retinitis pigmentosa was also 
noted.  When evaluated for retinitis pigmentosa in December 
1965, the veteran said that he had night blindness and 
photophobia, but he did not report a history of these 
symptoms having been present in service.  

The earliest hint in the record of the veteran reporting the 
onset of night blindness in service was in a 1988 hearing, 
when the veteran said that his eyes had been bothered by 
night patrols.  However, this was many years after service.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as probative evidence.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
In this case, the fact that the veteran did not report a 
history of night blindness or problem with his eyes at night 
having begun during service on the evaluations in the 1950's 
and 1960's is evidence against the claim.  The absence of any 
mention of a complaint of symptoms of retinitis pigmentosa in 
the service medical records is additional evidence against 
the claim.  Finally, the veteran's current history regarding 
the onset of his problems with night vision in service are 
not credible, as they are inconsistent with his earlier 
recollections regarding the onset.  By this, the Board does 
not mean to imply anything more than that he is mistaken in 
his recollections of events that occurred over 50 years ago; 
no inference of deliberate inaccuracy should be drawn.   

The veteran also testified that he had been detained by 
Soviet military authorities for 30 days, and that during this 
period, he had been beaten about the head, which he believes 
aggravated his visual problem.  However, in addition to the 
fact that the official military records only show that this 
detention by the Soviets in 1949 was for 23 hours, there is 
no medical evidence of trauma, or that if there was, any such 
trauma caused his retinitis pigmentosa to become symptomatic, 
or otherwise affected the course of the disease.  Similarly, 
there is no competent evidence that any other event in 
service had any impact on his later diagnosed retinitis 
pigmentosa.  

In conclusion, the evidence establishes that the veteran has 
retinitis pigmentosa, which was initially diagnosed 
approximately 2 1/2 years after service.  Symptoms of the 
hereditary disease were not manifested before service, or 
during service.  In this regard, the only evidence of in-
service manifestations are the veteran's own, uncorroborated 
statements made decades later.  The medical records of 
retinitis pigmentosa after service, in particular in 1954 and 
1965, do not suggest a history of in-service symptomatology.  
Further, while he has been found to have engaged in combat 
with the enemy for a one-month period, from April to May 
1945, his statements regarding his combat experiences are not 
credible, as they are inconsistent with his earlier 
statements.  Abnormalities shown in service were not 
reflective of retinitis pigmentosa, and there is, in short, 
simply no evidence corroborating his statements that he 
experienced symptoms such as night blindness during service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) imposes obligations on VA 
in terms of its duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the Board notes that a substantially complete 
application for service connection was received in January 
2003.  In the same month, and prior to its adjudication of 
this claim, the AOJ provided notice to the claimant, who is 
blind, by telephone regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any evidence or information he 
wished VA to retrieve for him in connection with the claim.  
A follow-up letter was mailed to the veteran confirming the 
conversation.  Thus, the Board finds that the content and 
timing of the January 2003 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

In addition, in August 2006, the RO sent the veteran a letter 
that advised him of the information necessary to substantiate 
his claim for service connection, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was also told to provide any relevant 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The claim was subsequently readjudicated by means of a 
supplemental statement of the case (SSOC) in October 2006.  
In February 2007, he was provided with information regarding 
assigned ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Again, the claim was 
subsequently readjudicated by means of an SSOC dated in 
January 2008.  Therefore, any timing defect in the provision 
of VCAA content compliant notice was harmless error.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the 2006 and 2007 notice letters were in 
writing, and there is no evidence that the RO provided the 
veteran with verbal notice.  Nevertheless, since March 2005, 
the veteran has been represented by an attorney, and, in 
addition to the actual knowledge implied by that 
representation, actual knowledge of the notice requirements 
has been demonstrated by the Joint Motion for Remand filed by 
the parties before the Court in July 2005, as well as in 
written arguments presented to the Board in January 2006.  
Thus, any notice defects were cured by actual knowledge, and 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service medical and administrative 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided in August 2006, and a supplemental opinion was 
obtained in July 2007.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Dalton v. Nicholson, 21 Vet.App. 23 
(2007).  The veteran testified at RO hearings in January 2003 
and September 2003, and at a Travel Board hearing before the 
undersigned in December 2004.  In a statement signed in 
December 2006, the veteran's attorney said that the veteran 
had no other information or argument to provide.  There is no 
indication of the existence of any potentially relevant 
evidence which is not of record.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


